— In an action under article 15 of the Real Property Law to bar defendants from any claim in land purchased by plaintiff at a sale for unpaid taxes, the plaintiff appeals from an order of the Supreme Court, Nassau County, entered February 8, 1960, which, inter alia, denies his motion for summary judgment, striking out the answer of the defendant R. W. Wallace, Jr., Inc.; denies plaintiff’s motion for renewal of his said motion for summary judgment; and grants the cross motion of the defendant Vera Walls to the extent of substituting her as a party defendant in place of the defendant R. W. Wallace, Jr., Inc. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta and Kleinfeld, JJ., concur; Christ, J., not voting.